IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 00-20013
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

ANELE BEKE,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. 99-CR-397-ALL
                      --------------------
                        December 14, 2000

Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Court-appointed counsel representing Anele Beke has moved

for leave to withdraw and has filed a brief in accordance with

Anders v. California, 386 U.S. 738 (1967).    Beke was provided

with copies of counsel’s Anders motion and brief.      Beke has filed

a response stating that he does not object to counsel’s

withdrawal and arguing that the district court erred in

increasing his sentence based on its determination of the loss

resulting from his offense and in not awarding him a 1-point



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-20013
                                -2-

acceptance of responsibility adjustment pursuant to U.S.S.G.

§ 3E1.1(b)(2).

     To the extent that Beke’s response requests leave to proceed

pro se on appeal, his request is DENIED.   See United States v.

Wagner, 158 F.3d 901, 902-03 (5th Cir. 1998) (holding that once

an Anders brief has been filed, it is too late for a defendant to

file a motion to proceed pro se on appeal).    Furthermore, our

independent review of the record, counsel’s brief, and Beke’s

response shows that there are no nonfrivolous issues for appeal.

Consequently, counsel’s motion for leave to withdraw is GRANTED,

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.   See 5th Cir. R. 42.2.